Exhibit 10.2

THE 2007 LONG-TERM INCENTIVE AWARD PLAN

OF

JWH HOLDING COMPANY, LLC

JWH Holding Company, LLC, a Delaware limited liability company, has adopted the
2007 Long-Term Incentive Award Plan of JWH Holding Company, LLC, (the “Plan”),
effective March 1, 2007, for the benefit of its eligible employees, consultants
and directors.

The purposes of the Plan are as follows:

(1) To provide an additional incentive for Employees (as defined below) to
further the growth, development and financial success of the Company by
personally benefiting through the ownership of Company equity and/or rights
which recognize such growth, development and financial success.

(2) To enable the Company to obtain and retain the services of Employees
considered essential to the long-range success of the company by offering them
an opportunity to own equity in the Company and/or rights which will reflect the
growth, development and financial success of the Company.

ARTICLE I.

DEFINITIONS

Wherever the following terms are used in the Plan, they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

1.1. “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided herein.

1.2. “Award” shall mean an Option that may be awarded or granted under the Plan.

1.3. “Award Agreement” shall mean a written agreement executed by an authorized
officer of the Company and the Holder that shall contain such terms and
conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.

1.4. “Award Limit” shall mean 0.2 LLC Interests, as adjusted pursuant to Section
8.3.

1.5. “Board” shall mean the Board of Directors of Walter.

1.6. “Change in Control” shall mean a change in ownership or control of the
Company effected through any of the following:

(a) Any person or related group of persons (other than Walter or a person that,
prior to such transaction, directly of indirectly controls, is controlled by, or
is under common control with, Walter) directly or indirectly acquires beneficial
ownership of securities, possessing more than 40% of the total combined voting
power of the Company’s outstanding securities, or

1


--------------------------------------------------------------------------------


 

(b) There is a change in the composition of the Board over a period of 36
consecutive months (or less) such that a majority of the Board members (rounded
up to the nearest whole number) ceases to be comprised of individuals who either
(i) have been Board members continuously since the beginning of such period, or
(ii) have been elected or nominated for election as Board members during such
period by at least a majority of the Board members described in clause (i) who
were still in office at the time such election or nomination was approved by the
Board; or

(c) The equity holders of the Company approve a merger or consolidation of the
Company with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 66 2/3% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires more than 25% of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control;
or

(d) The equity holders of the Company approve a plan of complete liquidation of
the Company of an agreement for the sale, lease or other disposition by the
Company of all or substantially all of the Company’s assets.

1.7. “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.8. “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 7.1.

1.9. “Common Equity” shall mean the LLC Interests of the Company.

1.10. “Company” shall mean JWH Holding Company, LLC, a Delaware limited
liability company.

1.11. “Director” shall mean a member of the Board.

1.12. “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder.

1.13. “Employee” shall mean any officer, or other employee (as defined in
accordance with Section 3401 (c) of the Code) of the Company, or of any
Subsidiary.  An employee may be a Director.

1.14. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.15. “Fair Market Value” shall have the meaning assigned in the applicable
Award Agreement.

1.16. “Holder” shall mean a person who has been granted or awarded an Award.

1.17. “Independent Director” shall mean a member of the Board who is not an
Employee of the Company.

1.18. “Option” shall mean an equity option granted under Article IV of the Plan.

2


--------------------------------------------------------------------------------


 

1.19. “Plan” shall mean the 2007 Long-Term Incentive Award Plan of JWH Holding
Company, LLC.

1.20. “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act, as
such Rule may be amended from time to time.

1.21. “Section 162(m) Participant” shall mean any Employee whose compensation
for a given fiscal year may be subject to the limit on deductible compensation
imposed by Section 162(m) of the Code.

1.22. “Securities Act” shall mean the Securities Act of 1933, as amended.

1.23. “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns equity possessing 50% or
more of the total combined voting power of all classes of equity in one of the
other corporations in such chain.

1.24. “Substitute Award” shall mean an Option granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition or property or
equity; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option.

1.25. “Termination of Employment” shall mean the time when the employee-employer
relationship between a Holder and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or retirement; but
excluding (a) terminations where there is a simultaneous reemployment or
continuing employment of a Holder by the Company or any Subsidiary, (b) at the
discretion of the Administrator, terminations which result in a temporary
severance of the employee-employer relationship, and (c) at the discretion of
the Administrator, terminations which are followed by the simultaneous
establishment of a consulting relationship by the Company or a Subsidiary with
the former employee. The Administrator, in its discretion, shall determine the
effect of all matters and questions relating to Terminations of Employment,
including, but not by way of limitation, the question of whether a Termination
of Employment resulted from a discharge for good cause, and all questions of
whether a particular leave of absence constitutes a Termination of Employment.

1.26. “Walter” shall mean Walter Industries, Inc.

ARTICLE II.

LLC INTERESTS SUBJECT TO PLAN

2.1. LLC Interests Subject to Plan.

(a) The LLC Interests subject to Awards shall be Common Equity. Subject to
adjustment as provided in Section 8.3, the aggregate number of such LLC
Interests which may be issued upon exercise of Awards under the Plan shall not
exceed 0.2.

(b) The maximum number of LLC Interests which may be subject to Awards granted
under the Plan to any individual in any calendar year shall not exceed the Award
Limit.

3


--------------------------------------------------------------------------------


 

2.2 Add-back of Options and Other Rights; Certain Acquired Entities

(a) If any Option expires or is canceled without having been fully exercised, or
is exercised in whole or in part for cash as permitted by the Plan, the number
of LLC Interests subject to such Options but as to which such Option was not
exercised prior to its expiration, cancellation or exercise may again be
optioned, granted or awarded hereunder, subject to the limitations of Section
2.1. Furthermore, any LLC Interests subject to Award which are adjusted pursuant
to Section 8.3 and become exercisable with respect to equity of another
corporation shall be considered cancelled and may again be optioned, granted or
awarded hereunder subject to the limitations of Section 2.1. LLC Interests which
are delivered by the Holder or withheld by the company upon the exercise of any
Award under the Plan, in payment of the exercise price thereof or tax
withholding thereon, may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 2.1.

(b) Subject to Sections 3.2(d) and 3.3, any LLC Interests that are issued by the
Company, and any Awards that are granted as a result of the assumption of, or in
substitution for, outstanding awards previously granted by an acquired entity
shall not be counted against the limitations set forth in Section 2.1.

ARTICLE III.

GRANTING OF AWARDS

3.1 Award Agreement. Each Award shall be evidenced by an Award Agreement.

3.2. Provisions Applicable to Section 162(m) Participants.

(a) The Committee, in its discretion, may determine whether an Award is to
qualify as performance-based compensation as described in Section 162(m) (4) (C)
of the Code.

(b) Notwithstanding anything in the Plan to the contrary, the Committee may
grant any Award to a Section 162(m) Participant.

(c) Furthermore, notwithstanding any other provision of the Plan, any Award
which is granted to a Section 162(m) Participant and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements.

3.3. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provisions of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

3.4. Consideration. In consideration of the granting of an Award under the Plan,
the Holder shall agree, in the Award Agreement, to remain in the employ of the
Company or any Subsidiary for a period of at least one year (of such shorter
period as may be fixed in the Award Agreement of by action of the Administrator
following grant of the Award) after the Award is granted.

4


--------------------------------------------------------------------------------


 

3.5. At-Will Employment. Nothing in the Plan or in any Award Agreement hereunder
shall confer upon any Holder any right to continue in the employ of the Company
or any Subsidiary, or as a director of the Company, or shall interfere with or
restrict in any way the rights of the Company and any Subsidiary, which are
hereby expressly reserved, to discharge any Holder at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written employment agreement between the Holder and the Company
or any Subsidiary.

ARTICLE IV.

GRANTING OF OPTIONS

4.1. Eligibility. Any Employee selected by the Administrator pursuant to Section
4.4(a) (i) shall be eligible to be granted an Option.

4.2. Granting of Options to Employees.

(a) The Administrator shall from time to time, in its discretion, and subject to
applicable limitations of the Plan:

(i) Select from among the Employees (including Employees who have previously
received Awards under the Plan) such of them as in its opinion should be granted
Options;

(ii) Subject to the Award Limit, determine the number of LLC Interests to be
subject to such Options granted to the selected Employees;

(iii) Subject to Section 4.3, determine whether such Options are to be Incentive
Equity Options or Non-Qualified Equity Options and whether such Options are to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code; and

(iv) Determine the terms and conditions of such Options, consistent with the
Plan; provided, however, that the terms and conditions of Options intended to
qualify as performance-based compensation as described in Section 162(m) (4) (C)
of the Code shall include, but not be limited to, such terms and conditions as
may be necessary to meet the applicable provisions of Section 162(m) of the
Code.

(b) Upon the selection of an Employee to be granted an Option, the Administrator
shall instruct the Secretary of the Company to issue the Option and may impose
such conditions on the grant of the Option as it deems appropriate.

ARTICLE V.

TERMS OF OPTIONS

5.1. Option Price.  The exercise price of the LLC Interests subject to each
Option granted to Employees shall be set by the Administrator, provided,
however, that in the case of Options intended to qualify as performance-based
compensation as described in Section 162(m) (4) (C) of the Code, such exercise
price shall not be less than 100% of the Fair Market Value of the LLC Interests
subject to the Award on the date the Option is granted.

5


--------------------------------------------------------------------------------


 

5.2. Option Term.  The term of an Option granted to an Employee shall be set by
the Administrator in its discretion.  The Administrator may in its discretion
(a) extend the term of any outstanding Option in connection with any Termination
of Employment, or amend any other term or condition of such Option relating to
such a termination or (b) grant an Option for a term of less than 10 years and
subsequently extend the term of such Option to 10 years without consideration.

5.3. Option Vesting.

(a) The period during which the right to exercise, in whole or in part, an
Option granted to an Employee vests in the Holder shall be set by the
Administrator and the Administrator may determine that an Option may not be
exercised in whole or in part for a specified period after it is granted.  At
any time after grant of an Option, the Administrator may, in its discretion and
subject to whatever terms and conditions it selects, accelerate the period
during which an Option granted to an Employee vests.

(b) No portion of an Option granted to an Employee which is unexercisable at
Termination of Employment shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Award Agreement or by
action of the Administrator following the grant of the Option.

5.4. Substitute Awards.  Notwithstanding the foregoing provisions of this
Article V to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the LLC Interests subject to such Option may be less than
the Fair Market Value per share on the date of grant, provided, that the excess
of:

(a) The aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the LLC Interests subject to the Substitute Award; over

(b) The aggregate exercise price thereof; does not exceed the excess of:

(c) The aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the LLC Interests of the predecessor entity
that were subject to the grant assumed or substituted for by the Company; over

(d) The aggregate exercise price of such LLC Interests.

ARTICLE VI.

EXERCISE OF OPTIONS

6.1. Partial Exercise. An exercisable Option may be exercised in whole or in
part.  However, the Administrator may require that by the terms of the Option, a
partial exercise be with respect to a minimum number of LLC Interests.

6.2. Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company or his or her office;

(a) A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised.  The
notice shall be signed by the Holder or other person then entitled to exercise
the Option or such portion of the Option;

6


--------------------------------------------------------------------------------


 

(b) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal or state securities laws or
regulations.   The Administrator may, in its discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

(c) Any form or forms of identification requested by the Administrator and, in
the event that the Option shall be exercised pursuant to Section 8.1 by any
person or persons other than the Holder, appropriate proof of the right of such
person or persons to exercise the Option; and

(d) Full cash payment to the Secretary of the Company for the LLC Interests with
respect to which the Option, or portion thereof, is exercised.  However, the
Administrator may, in its discretion, (i) allow payment, in whole or in part,
through the delivery of LLC Interests which have been owned by the Holder for at
least six months with a Fair Market Value on the date of delivery equal to the
aggregate exercise price of the Option or exercised portion thereof; (ii) allow
payment, in whole or in part, through the surrender of LLC Interests then
issuable upon exercise of the Option having a Fair Market Value on the date of
Option exercise equal to the aggregate exercise price of the Option or exercised
portion thereof; (iii) allow payment, in whole or in part, through the delivery
of property of any kind which continues good and valuable consideration, or (iv)
allow payment through any combination of the consideration provided in the
foregoing subparagraphs (i), (ii) and (iii).

6.3. Conditions to Issuance of LLC Interests.  The Company shall not be required
to issue or deliver any LLC Interests purchased upon the exercise of any Option
or portion thereof prior to fulfillment of all of the following conditions:

(a) The completion of any registration or other qualification of such LLC
Interests under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its discretion, deem necessary or advisable;

(b) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its discretion, determine
to be necessary or advisable;

(c) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may establish from time to time for reasons of
administrative convenience; and

(d) The receipt by the Company of full payment for such LLC Interests, including
payment of any applicable withholding tax, which in the discretion of the
Administrator may be in the form of consideration used by the Holder to pay for
such LLC Interests under Section 6.2(d).

6.4. Rights as Equity Holders.  Holders shall not be, nor have any of the rights
or privileges of, equity holders of the Company in respect of any LLC Interests
purchasable upon the exercise of any part of an Option unless and such LLC
Interests have been issued by the Company to such Holders.

6.5. Ownership and Transfer Restrictions.  The Administrator, in its discretion,
may impose such restrictions on the ownership and transferability of the LLC
Interests purchasable upon the exercise of an Option as it deems appropriate. 
Any such restrictions shall be set forth in the respective Award Agreement.

7


--------------------------------------------------------------------------------


 

6.6. Additional Limitations on Exercise of Options.  Holders may be required to
comply with any timing or other restrictions with respect to the settlement or
exercise of an Option, including a window-period limitation, as may be imposed
in the discretion of the Administrator.

ARTICLE VII.

ADMINISTRATION

7.1. Compensation Committee. The Compensation Committee (or one or more other
committees or subcommittees of the Board assuming the functions of the Committee
under the Plan) shall consist solely of two or more Independent Directors
appointed by and holding office at the pleasure of the Board, each of whom is
both a “non-employee director” as defined by Rule 16b-3 and an “outside
director” for purposes of Section 162(m) of the Code.  Appointment of Committee
members shall be effective upon acceptance of appointment.  Committee members
may resign at any time by delivering written notice to the Board.  Vacancies in
the Committee may be filled by the Board.

7.2. Duties and Powers of Administrator.  It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions.  The administrator shall have the power to interpret the
Plan and the Award Agreements, and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith, to
interpret, amend or revoke any such rules and to amend any Award Agreement
provided that the rights or obligations of the Holder of the Award that is the
subject of any such Award Agreement are not affected adversely.  Any such grant
or award under the Plan need not be the same with respect to each Holder.  In
its discretion, the Board may at any time and from time to time exercise any and
all rights and duties of the Administrator under the Plan except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the discretion of
the Committee.

7.3. Majority Rule; Unanimous Written Consent.  The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.

7.4. Compensation; Professional Assistance; Good Faith Actions.  Members of the
Committee shall receive such compensation, if any, for their services as members
as may be determined by the Board.  All expenses and liabilities which members
of the Committee incur in connection with the administration of the Plan shall
be borne by the Company.  The Committee may, with the approval of the Board,
employ attorneys, consultants, accountants, appraisers, brokers or other
persons.  The Committee, the Company and the Company’s officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons.  All actions shall be taken and all interpretations and determinations
shall be made by the Administrator reasonably and in good faith.  No member of
the Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Administrator shall be fully protected by the Company in respect
of any such action, determination or interpretation.

7.5. Delegation of Authority to Grant Awards.  The Committee may, but need not,
delegate from time to time some or all of its authority to grant Awards under
the Plan to a committee consisting of one or more members of the Committee or of
one or more officers of the Company; provided, however, that the Committee may
not delegate its authority to grant Awards to individuals (a) who are subject on
the date of the grant to the reporting rule under Section 16(a) of the Exchange
Act, (b) who are Section 162(m) Participants, or (c) who are officers of the
Company who are delegated authority by the Committee hereunder.  Any delegation
hereunder shall be subject to the restrictions and limits that the Committee
specifies at the time of such delegation of authority and may be rescinded at
any time by the

8


--------------------------------------------------------------------------------


 

Committee.  At all times, any committee appointed under this Section 7.5 shall
serve in such capacity at the pleasure of the Committee.

ARTICLE VIII.

MISCELLANEOUS PROVISIONS

8.1. Transferability of Awards.

(a)          Except as otherwise provided in Section 8.1(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the LLC Interests underlying such Award have been issued,
and all restrictions applicable to such LLC Interests have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition is permitted by the preceding sentence; and

(iii) During the lifetime of the Holder, only he or she may exercise an Option
(or any portion thereof) granted to him or her under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Option may, prior to the time when such portions
becomes unexercisable under the Plan or the applicable Award Agreement, be
exercised by his or her personal representative or by any person empowered to do
so under the deceased Holder’s will or under the then applicable laws of descent
and distributions.

(b) Notwithstanding Section 8.1(a), the Administrator, in its discretion, may
determine to permit a Holder to transfer an Option to any one or more Permitted
Transferees (as defined below), subject to the following terms and conditions:
(i) an Option transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than by will of the laws of
descent and distribution; (ii) any Option which is transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
Option as applicable to the original Holder (other than the ability to further
transfer the Option); and (iii) the Holder and the Permitted Transferee shall
execute any and all documents requested by the Administrator, including, without
limitation documents to (A) confirm the status of the transferee as a Permitted
Transferee, (B) satisfy any requirements for an exemption for the transfer under
applicable federal and state securities laws and (C) evidence the transfer. For
purposed of this Section 8.1(b), “Permitted Transferee” shall mean with respect
to a Holder, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, and person sharing the Holder’s household (other than a
tenant or employee), a trust in which these persons (or the Holder) control the
management of assets, and any other entity in which these persons (or the
Holder) own more than fifty percent of the voting interests, or any other
transferee specifically approved by the Administrator after taking into account
any state or federal tax or securities laws applicable to transferable Options.

9


--------------------------------------------------------------------------------


 

8.2. Amendments, Suspension, or Termination of the Plan. Except as otherwise
provided in this Section 8.2, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator. However, without approval of the Company’s equity holders, no
action of the Administrator may, except as provided in Section 8.3, increase the
limits imposed in Section 8.1 on the maximum number of LLC Interests which may
be issued under the Plan. No amendment, suspension or termination of the Plan
shall, without the consent of the Holder, alter or impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No awards may be granted or awarded
during any period of suspension or after termination of the Plan.

8.3. Changes in Common Equity or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) Subject to Section 8.3(d), in the event that the Administrator determines
that any dividend or other distribution (whether in the form of cash, Common
Equity, other securities or other property), recapitalization, reclassification,
equity split, reverse equity split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or exchange of Common Equity or other securities of the
company, issuance of warrants or other rights to purchase Common Equity or other
securities of the Company, or other similar corporate transaction or event, in
the Administrator’s discretion, affects the Common Equity such that an
adjustment is determined by the Administrator to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or with respect to an Award, then the
Administrator shall, in such manner as it may deem equitable, adjust any or all
of:

(i) The number and kind of LLC Interests (or other securities or property) with
respect to which Awards may be granted or awarded (including, but not limited
to, adjustments of the limitations in Section 8.1 on the maximum number and kind
of LLC Interests which may be issued and adjustments of the Award limited);

(ii) The number and kind of LLC Interests (or other securities or property)
subject to outstanding Awards; and

(iii) The grant or exercise price with respect to any Award.

(b) Subject to Sections 8.3(b)(vi) and 8.3(d), in the event of any transaction
or event described in Section 8.3(a) or any unusual or nonrecurring transactions
or events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations or accounting principles, the Administrator, in its discretion, and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Holder’s request, is hereby authorized to
take any one or more of the following actions whenever the Administrator
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:

(i) To provide for either the purchase of any such Award for an amount of cash
equal to the amount that could have been attained upon the exercise of such
Award or realization of the Holder’s rights had such Award been currently
exercisable or payable or fully vested or the replacement of such Award with
other rights or property selected by the Administrator in its discretion;

10


--------------------------------------------------------------------------------


 

(ii) To provide that the Award cannot vest, be exercised or become payable after
such event;

(iii) To provide that such Award shall be exercisable as to all LLC Interests
covered thereby, notwithstanding anything to the contrary in Section 5.3 or 5.4
or the provisions of such Award;

(iv) To provide that such Award be assumed by the successor or survivor
corporation, or a parent of subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the equity of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of LLC Interests and prices; and

(v) To make adjustments in the number and type of LLC Interests (or other
securities or property) subject to outstanding Awards and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, and options that may be granted in the future.

(vi) Notwithstanding any other provision of the Plan, in the event of a Change
in Control, each outstanding Award shall, immediately prior to the effective
date of the Change in Control, automatically become fully exercisable for all of
the LLC Interests at the time subject to such rights and may be exercised for
any or all of those LLC Interests as fully-vested LLC Interests.

(c) Subject to Sections 8.3(d), the Administrator may, in its discretion,
include such further provisions and limitations in any Award, agreement or
certificate, as it may deem equitable and in the best interests of the Company.

(d) No adjustment or action described in this Section 8.3 or in any other
provision of the Plan shall be authorized to the extent such adjustment or
action would result in short-swing profits liability under Section 16 or violate
the exemptive conditions of Rule 16b-3 unless the Administrator determines that
the Award is not to comply with such exemptive conditions.

(e) The existence of the plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the equity holders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of equity or of options, warrants or rights to purchase equity or of
bonds, debentures, preferred or prior preference equitys whose rights are
superior to or affect the Common Equity or the rights thereof or which are
convertible into or exchangeable for Common Equity, or the dissolution or
liquidation of the company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

8.4. Tax Withholding.  The company shall be entitled to require payment in cash
or deduction from other compensation payable to each Holder of any sums required
by federal, state or local tax law to be withheld with respect to the issuance,
vesting, exercise or payment of any Award.

8.5. Forfeiture Provisions.  Pursuant to its general authority to determine the
terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the plan, or
to require a Holder to agree by separate written instrument, that (a)(i) any
proceeds, gains or other economic benefit actually or constructively received by
the Holder upon any

11


--------------------------------------------------------------------------------


 

receipt or exercise of the Award, or upon the receipt or resale of any Common
Equity underlying the Award, must be paid to the Company, and (ii) the Award
shall terminate and any unexercised portion of the Award (whether or not vested)
shall be forfeited, if (b)(i) a Termination of Employment occurs prior to a
specified date, or within a specified time period following receipt or exercise
of the Award, or (ii) the Holder at any time, or during a specified time period,
engages in any activity in competition with the Company, or which is inimical,
contrary or harmful to the interests of the Company, as further defined by the
Administrator or (iii) the Holder incurs a Termination of Employment for cause.

8.6. Effect of Plan Upon Options and Compensation Plans.  The adoption of the
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any Subsidiary.  Nothing in the Plan shall be construed to limit
the right of the Company (a) to establish any other forms of incentives or
compensation for Employees of the Company or any Subsidiary, or (b) to grant or
assume options or other rights or awards otherwise than under the Plan in
connection with any proper corporate purpose including but not by way of
limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, equity or assets of any corporation, partnership, limited liability
company, firm or association.

8.7. Compliance with Laws.  The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of LLC Interests and the payment of money
under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the option of counsel for the Company, be
necessary or advisable in connection therewith.  Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements.  To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

8.8. Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.

8.9. Governing Law.  The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

 

12


--------------------------------------------------------------------------------